--------------------------------------------------------------------------------


September 30, 2005


Newton Properties, Inc.
Trust Company Complex
Ajeltake Road
Ajeltake Island,
Majuro, Marshall Islands MH96960





 
RE:
Amendment to Letter Agreement, Barnett Crossroads Prospect Area, Escambia
County, Alabama



Ladies and Gentlemen:


Reference is made to that certain letter agreement dated April 22, 2005 (the
"Agreement"), by and between Ignis Petroleum Corporation ("Ignis") and Newton
Properties, Inc. ("Newton"), pertaining to the Barnett Crossroads Prospect Area,
Escambia County, Alabama, as more particularly set forth in the Agreement. All
capitalized terms used but not defined herein shall have the meanings given such
terms in the Agreement and the Joint Operating Agreement ("JOA") attached as
Exhibit D to the Agreement.


For good and adequate consideration exchanged between the parties, the receipt
and sufficiency of which is hereby acknowledged and confessed, the parties agree
as follows:


1.    Section 4 of the Agreement is hereby amended to read in its entirety as
follows:


“In the event that Ignis does not commence actual drilling operations on the
first well on or before March 31, 2006, Ignis shall, without notice from Newton,
deliver assignments of the interests acquired by Ignis hereunder to Argyle
Energy, Inc., whereupon this Agreement shall terminate and be of no further
force or effect.”


Except as amended hereby, the Agreement shall remain unchanged and in full force
and effect.


2.    In consideration for Newton extending the deadline to commence drilling
operations as provided in Section 1 above, Ignis Petroleum Group, Inc. (“IPG”),
the sole shareholder of Ignis, shall issue to Newton 150,000 shares of IPG’s
common stock, par value $0.001 per share (the “Shares”), which Shares shall be
valued for the purposes of this letter agreement at $1.00 per Share for an
aggregate of $150,000. Newton understands that the Shares have not been
registered with the Securities and Exchange Commission or any state securities
board and, as such, the Shares will be deemed restricted securities, as such
term is defined in the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the issuance of the Shares, Newton hereby makes the
following representations and warranties to Ignis:


--------------------------------------------------------------------------------

Newton Properties, Inc
September 30, 2005
Page 2



(a)   Newton is an “accredited investor” as such term is defined in the
Securities Act.


(b)   Newton is purchasing the Shares for its own account, for investment
purposes only and not with view to any public resale or other distribution
thereof. Newton and its representatives have received, or have had access to,
and have had sufficient opportunity to review, all books, records, financial
information and other information which Newton considers necessary or advisable
to enable it to make a decision concerning its purchase of the Shares, and
Newton possesses such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of its investment
hereunder.


(c)      Newton understands that any sale by Newton of any of the Shares will,
under current law, require either: (i) the registration of the Shares under the
Securities Act and applicable state securities acts; (ii) compliance with Rule
144 of the Securities Act; or (iii) the availability of an exemption from the
registration requirements of the Securities Act. Newton understands that IPG has
not undertaken and does not presently intend to file a registration statement to
register the Shares. Newton hereby agrees to execute, deliver, furnish or
otherwise provide to IPG an opinion of counsel reasonably acceptable to IPG
prior to any subsequent transfer of the Shares, that such transfer will not
violate the registration requirements of the federal or state securities acts.
Newton further agrees to execute, deliver, furnish or otherwise provide to IPG
any documents or instruments as may be reasonably necessary or desirable in
order to evidence and record the Shares acquired hereby.


(d)   To assist in implementing the above provisions, Newton hereby consents to
the placement of the legend, or a substantially similar legend, set forth below,
on all certificates representing ownership of the Shares acquired hereby until
the Shares have been sold, transferred, or otherwise disposed of, pursuant to
the requirements hereof. The legend shall read substantially as follows:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL THEY ARE REGISTERED UNDER THE
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO IPG IS OBTAINED TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED."


--------------------------------------------------------------------------------

Newton Properties, Inc
September 30, 2005
Page 3



Please indicate your acceptance of the terms of this letter agreement by signing
a counterpart of this letter agreement in the space provided therefore below.
Upon receipt of a fully-executed counterpart of this letter agreement, IPG will
issue a certificate to Newton representing 150,000 Shares.





     
Very truly yours,
                   
IGNIS PETROLEUM COPORATION
                             
By:
 /s/ Philipp Buschmann     
         
Philipp Buschmann,
         
President, Secretary and Treasurer
                   
IGNIS PETROLEUM GROUP, INC.
                               
By:
 s/ Philipp Buschmann     
         
Philipp Buschmann,
         
Chief Operating Officer and
         
Secretary
                         
AGREED TO AND ACCEPTED
       
this the 30th day of September, 2005.
                 
NEWTON PROPERTIES, INC.
                               
By:
 /s/ David Craven      
         
David Craven,
         
CEO/Director
       




--------------------------------------------------------------------------------
